Wellness Center USA, Inc.







CONFIDENTIAL

CONFIDENTIAL




Important: Read this letter carefully and complete as indicated. Forward this
letter signed and completed together with your check to Wellness Center USA,
Inc., at the address shown in paragraph 15.




SUBSCRIPTION AGREEMENT




The undersigned (“Subscriber”), a resident of _____________ hereby subscribes
for and agrees to purchase and pay for an aggregate of (a) __________ shares
(the “Shares”) of the common stock, par value $0.001 per share (the “Common
Stock”), of Wellness Center USA, Inc., a Nevada Corporation (“WCUI”), and (b)
common stock purchase warrants (the “Warrants”) to purchase an aggregate of
____________ shares (the “Warrant Shares”) of the Common Stock, for aggregate
consideration of ________________ Dollars ($__________) (the “Aggregate Purchase
Price”), on the terms and conditions set forth herein.  The Shares, the Warrants
and the Warrant Shares (when applicable) are sometimes collectively referred to
herein as the “Securities.”




In order to induce WCUI to accept this subscription, and in order to determine
whether I am qualified to acquire the WCUI Shares pursuant to an exemption from
the registration requirements of the Securities Act of 1933, as amended (“Act”),
provided by Section 4(2) of the Act or Regulation D promulgated thereunder, and
pursuant to any other applicable laws regulating the offer and sales of
securities in the state or states in the United States in which I am domiciled
or reside, I hereby represent and certify that:




1.

I have been fully informed to my complete satisfaction concerning the
organization aspects, business, limited current operations, finances, and all
other matters relating to WCUI which I consider significant for the purpose of
making an investment decision with respect to the Shares. Further, I am familiar
with WCUI’s most recent filings. I have been offered the opportunity to discuss
WCUI and its affairs with members of WCUI’s management, to review such documents
and records as I consider appropriate, and have received all information, which
I have requested with respect to WCUI. I am aware of the present concentrated
stock holdings of WCUI.




2.

I am fully aware of all of the risks involved in purchasing the Shares.




3.

I am aware that there will be limited liquidity in an investment in WCUI Shares.




4.

I am aware that the Shares do not carry preemptive rights or cumulative voting.




5.

I am aware that there can be no assurance that WCUI will be profitable in the
future.




6.

I also am aware that WCUI will be in need of additional funds in order to
attempt to fulfill its business plans and there is no assurance that it will be
able to obtain such funds.




7.

I understand that other persons may be offered WCUI Shares on terms and
conditions which may be more advantageous than the terms and conditions I am
being offered.




8.

I understand that there may be a limited market for WCUI’s Shares and that there
can be no assurance that an active market will develop in the future.




9.

I understand that the Shares have not been registered nor have they been
registered or qualified under the applicable securities laws of any state in the
United States, and are being issued in reliance upon the truth and accuracy of
the representations made herein with respect to my investment intent and
suitability as an investor. I hereby certify that I am purchasing the Shares for
investment for my account, with no present intention of making any sale,
transfer or distribution of them. I understand that the Shares may not be sold
or transferred without registration under the Act, or qualification or
registration under the applicable state securities laws, unless there is an
exemption from such registration or qualification then available. I consent to
having a legend on the certificate representing the securities to that effect. I
am aware that the WCUI Shares will carry certain limited registration rights.





1




Wellness Center USA, Inc. Version 2




--------------------------------------------------------------------------------

Wellness Center USA, Inc.







10.

I am a sophisticated investor with substantial experience in securities of
speculative businesses. I am able to judge the suitability of this investment
for me and the risks involved, and I understand that the shares will be
unmarketable for an indefinite period of time, and that if WCUI is not
successful, all or a substantial part of my investment could be lost. I further
certify that my net worth or annual income is such that the loss of my entire
investment, or its unavailability, will not result in serious financial harm or
determent to me.




11.

I am aware that WCUI may sell shares to me only if I qualify according to the
express standards stated herein. If the shares are purchased in a fiduciary
capacity, the person or persons for whom the purchase is made meet the standards
set forth herein and the representation and warranties shall be deemed to have
been on behalf of the person or persons for whom I am so purchasing. I represent
and warrant that I meet the following investors standards:




11.1

I am at least 21 years of age. I, or my representatives, have been afforded
access to such information concerning WCUI and about the proposed operations of
WCUI as have been requested by me or them and that such materials were
sufficient to enable me to arrive at a reasoned investment decision with respect
to an investment in the shares.




11.2

I meet one of the standards as an “Accredited Investor”; as such term is defined
in Rule 501(a) of Regulation D as I have indicated in the attached Investor
Suitability Questionnaire (“Questionnaire”), which I have executed.




12.

On the terms and subject to the conditions of this paragraph 12, I shall have
the limited right to register the Shares as described herein. For purposes of
this discussion, the term “Holders” includes those shareholders that have
purchased WCUI Shares under a Subscription Agreement having terms substantially
identical to the terms of this Subscription Agreement.

 

12.1

“Piggyback” Registration Rights Holders shall have the right to register the
Registrable Securities under the Act in connection with future underwritten
public offerings of WCUI Shares. The term "Registrable Securities" means: (i)
the Shares issued in connection with this Subscription Agreement; (ii) the
Shares issued or issuable upon the exercise of any warrants or rights to
purchase Shares issued in connection with this Subscription Agreement; and (iii)
any other securities of WCUI issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
such Shares referenced in (i and ii) immediately above, excluding in all cases,
however, any Registrable Securities sold in any public offering pursuant to a
registration or an exemption from registration.




On the terms and subject to the conditions stated herein, each time WCUI shall
determine to file a registration statement under the Act in connection with the
proposed offer and sale for money of any of its shares in an underwritten public
distribution by it (other than (i) a registration statement relating solely to
employee stock option or purchase plans, or (ii) a registration statement on
Form S-4 relating solely to Rule 145 under the Act), WCUI shall give written
notice of its determination to Holders; provided, however, that WCUI shall have
no such obligation if the managing underwriter of the subject proposed offering
objects in a writing addressed to WCUI to the inclusion of any Registrable
Securities in the subject registration statement or offering.




Under Holders’ written request, which must have been received by WCUI within 20
days after any such notice from WCUI, WCUI shall use its best efforts to cause
all such Registrable Securities of which Holders have requested registration to
be included in such registration statement and in any necessary registration,
qualification or other filing under the applicable state securities or blue sky
laws, all to the extent required to permit the sale or other disposition to be
made of the Registrable Securities to be so registered. In the event that the
aggregate number of Registrable Securities requested by the Holders to be
registered in any underwritten public distribution (the “Piggyback Shares”)
exceeds twenty percent (20%) of the aggregate number of Shares being registered
in such underwritten public distribution, then the aggregate number of the
Piggyback Shares to be registered and included in such public distribution shall
be reduced pro rata among the Holders of the Piggyback Shares to twenty percent
(20%) of the aggregate number of Shares being registered in such underwritten
public distribution.





2




Wellness Center USA, Inc. Version 2




--------------------------------------------------------------------------------

Wellness Center USA, Inc.










All Holders proposing to distribute their Registrable Securities through an
underwriting pursuant to this paragraph 12 shall (together with WCUI and any
other holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for underwriting by WCUI. If any Holder disapproves of the
terms of any such underwriting, he may elect to withdraw therefrom by written
notice to WCUI and the underwriter. Any Registrable Securities excluded or
withdrawn from such underwriting shall not be withdrawn from such registration
except at the election of the Holder.




Holders shall cooperate with WCUI, execute any documents, instrument and
agreements, and take any further actions reasonably necessary to effect such
registrations, qualifications or other filings, and the public offering in
connection therewith shall be paid by WCUI; provided, however, that Holders of
the Piggyback Shares participating in any such registration shall bear their pro
rata share of the underwriting fees, discounts and commissions. Holders shall
not sell or otherwise transfer any WCUI Shares held by them which are not
included in the underwritten public offering for a period commencing on the date
of the commencement of the public offering, and ending on the earlier of the
date of termination of the public offering or 90 days from the commencement of
the public offering.




Notwithstanding any contrary provision of this paragraph 12, WCUI shall not be
required to effect any registrations under the 1933 Act or under any state
securities laws on behalf of any Holder or Holders if, in the opinion of counsel
for WCUI, the offering or transfer by such Holder or Holders in the manner
proposed (including, without limitation, the number of shares proposed to be
offered or transferred and the method of offering or transfer) is exempt from
the registration requirements of the 1933 Act and the securities laws of
applicable states.




12.2

Termination of Piggyback Registration Rights The piggyback registration rights
under this paragraph 12 are not transferable or assignable and shall terminate
on the first anniversary of the date of the issuance of the Registrable
Securities to the undersigned Holder.




12.3

Expenses of Registration All expenses incurred in connection with any
registration shall be borne by WCUI; provided, however, WCUI shall not be
required to pay any fees of Holders’ legal counsel or any underwriter fees,
discounts or commissions.




12.4

No Assurance of State Registration There can be no assurance that the state in
which an investor resides will permit the registration of the Registrable
Securities within such state, Accordingly, even if the Shares are subsequently
registered under federal securities laws, of which there can be no assurance,
there can be no assurance that the Shares can be registered under applicable
sate law due to merit or other requirements. Accordingly, there can be no
assurance that an investor will be able to have his or her Shares registered in
his or her state of residence. In such event, the investor would continue to own
restricted securities under the state securities law.




13.

I further represent and warrant that:







13.1

Considering all facts in my financial and personal circumstances (including, but
not limited to any health problems, unusual family responsibilities and
requirements for current income) I am able to bear the economic risk of an
investment in Shares, including a loss of my entire investment.




13.2

I am purchasing the Shares for my own account for personal investment purposes
only and with no view to or any present intention, agreement or agreements for
the distribution, transfer, assignment, resale, subdivision or hypothecation
thereof, and I understand that in any event such shares will be subject to
restrictions against any such transferability in the absence of registration
under the Act.





3




Wellness Center USA, Inc. Version 2




--------------------------------------------------------------------------------

Wellness Center USA, Inc.










14.

I have the full power and authority to execute and deliver this Subscription
Agreement and to perform its obligations hereunder and this Subscription
Agreement is a legally binding obligation of Subscriber in accordance with its
terms.




15.

All checks for subscription shall be made payable to “Wellness Center USA, Inc.”
and delivered to Wellness Center USA, Inc., 1014 E. Algonquin Road, Suite 111,
Schaumburg, IL 60173.

 













Dated: ________________            

Agreed to and Accepted:        

Wellness Center, USA, Inc.                                       

                                      

By:___________________

By:  ___________________________________

     Andrew J. Kandalepas                              

Name: _________________________________

      CEO / Chairman

SSN or FEIN: _____________________








4




Wellness Center USA, Inc. Version 2


